Biddle, C. J.
Complaint by the appellant, against theappellee, for breach of contract in not assigning and transferring certain notes and mortgages. The first and second paragraphs are for the breach of the contract, and the third alleges fraud, committed in making the contract and refusing to perform it. Answer, issue, trial, verdict for appellee, motion for a new trial overruled, exception, judgment, appeal.
The causes assigned for a new trial are as follows:
“ X. Because the court erred in giving each of the instructions numbered from one to twenty, inclusive.
“ 2. Because the court erred in refusing to give the instructions, one and two, asked by the plaintiff.
“ 8. Because the court erred in refusing to permit the . plaintiff to prove by William Dixon, a competent wit*139ness, that the said property in Rome City was not, in 1873, worth four hundred dollars, and because the court refused to allow the plaintiff to prove the value of said property after 1872.
“ 4. The court erred in giving instruction numbered' one, of its own motion.”
The instructions, and the exceptions to them, are properly in the record. We have examined them, but can see no objections to them, or to any of them, as propositions of law; and as there is no part of the evidence before us, and as they are not inconsistent with the basis of the case presented by the pleadings and issues, it is impossible for us to say that any of them are erroneous or inapplicable to the case.
And there being nothing in the pleadings to show us that the rulings of the court upon the evidence were wrong, and as there is no evidence before us, there is nothing to show us that they were erroneous as to other evidence. We must, therefore, presume that they are right. If any error intervened in the case, it has not been shown to this court. These rules of practice are familiar and undisputed.
The judgment is affirmed, with costs.